MEMORANDUM OPINION
                                         No. 04-11-00326-CR

                                          Darren B. MATA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR4966
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 15, 2011

DISMISSED FOR LACK OF JURISDICTION

           In this case, the trial court imposed sentence on December 7, 2010. Because appellant did

not file a timely motion for new trial, the notice of appeal was due to be filed on January 6, 2011.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on

January 21, 2011. TEX. R. APP. P. 26.3. Appellant, however, did not file his notice of appeal until

May 6, 2011. Because appellant did not file a timely notice of appeal, it appears that we lack

jurisdiction over this appeal.
                                                                                04-11-00326-CR


        We, therefore, ordered appellant to show cause why this appeal should not be dismissed

for lack of jurisdiction. Appellant did not respond. We dismiss this appeal for lack of

jurisdiction.


                                               PER CURIAM

Do not publish




                                             -2-